 



Exhibit 10.2
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
MICROMET, INC.
WARRANT TO PURCHASE COMMON STOCK
July 24, 2006
Void After July 24, 2012
     THIS CERTIFIES THAT, for value received,
[                                        ], or permitted registered assigns (the
“Holder”), is entitled to subscribe for and purchase at the Exercise Price
(defined below) from Micromet, Inc., a Delaware corporation (the “Company”) up
to [                    ] shares of the common stock of the Company, par value
$0.00004 per share (the “Common Stock”). This Warrant has been issued pursuant
to that certain Securities Purchase Agreement between the Company and the Holder
dated as of July 21, 2006 (the “Purchase Agreement”). This Warrant is one of a
series of warrants issued by the Company in connection with a private placement
of Common Stock and of like tenor, except as to the number of shares of Common
Stock subject thereto (collectively, “Company Warrants”).
1. DEFINITIONS.
     Capitalized terms used herein but not otherwise defined herein shall have
their respective meanings as set forth in the Purchase Agreement. As used
herein, the following terms shall have the following respective meanings:
          (a) “Exercise Period” shall mean the period commencing with the date
that is 180 days after the date hereof and ending six years from the date
hereof, unless sooner terminated as provided below.
          (b) “Exercise Price” shall mean $5.00 per share, subject to adjustment
pursuant to Section 5 below.
          (c) “Exercise Shares” shall mean the shares of Common Stock issuable
upon exercise of this Warrant.

 



--------------------------------------------------------------------------------



 



          (d) “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
2. EXERCISE OF WARRANT.
     The rights represented by this Warrant may be exercised in whole or in part
at any time during the Exercise Period, by delivery of the following to the
Company at its address set forth on the signature page hereto (or at such other
address as it may designate by notice in writing to the Holder):
          (a) An executed Notice of Exercise in the form attached hereto; and
          (b) Payment of the Exercise Price either (i) in cash or by check,
(ii) by cancellation of indebtedness, or (iii) pursuant to Section 2.1 below.
     The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Notice of
Exercise with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Exercise Shares, if
any.
     Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system if the Company is a participant in such
system (and so long as the legend may be removed in accordance with Section 4.1
of the Purchase Agreement), and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise within three business days
from the delivery to the Company of the Notice of Exercise, surrender of this
Warrant and payment of the aggregate Exercise Price as set forth above. This
Warrant shall be deemed to have been exercised on the date the Exercise Price is
received by the Company. The Exercise Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the date the Warrant has been exercised by payment to the Company of the
Exercise Price.
     The person in whose name any certificate or certificates for Exercise
Shares are to be issued upon exercise of this Warrant shall be deemed to have
become the holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.
     To the extent permitted by law, the Company’s obligations to issue and
deliver Exercise Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any

2



--------------------------------------------------------------------------------



 



provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Exercise Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.
     2.1. Net Exercise. If during the Exercise Period, the Holder is not
permitted to sell Exercise Shares pursuant to the Registration Statement, as
defined in the Purchase Agreement, and the fair market value of one share of the
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Warrant by payment of cash or by
check, or by cancellation of indebtedness, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

                         
 
  X   =   Y (A-B)                      
 
          A    

Where X = the number of shares of Common Stock to be issued to the Holder

     
Y =
  the number of shares of Common Stock purchasable under the Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)
 
   
A =
  the fair market value of one share of the Company’s Common Stock (at the date
of such calculation)
 
   
B =
  Exercise Price (as adjusted to the date of such calculation)

     For purposes of the above calculation, the “fair market value” of one share
of Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Nasdaq National Market or other trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
“Bloomberg”) for the 10 consecutive trading days immediately preceding such
date, or (ii) if the Nasdaq National Market is not the principal trading market
for the shares of Common Stock, the average of the reported sales prices
reported by Bloomberg on the principal trading market for the Common Stock
during the same period, or, if there is no sales price for such period, the last
sales price reported by Bloomberg for such period, or (iii) if neither of the
foregoing applies, the last sales price of such security in the over-the-counter
market on the pink sheets or bulletin board for

3



--------------------------------------------------------------------------------



 



such security as reported by Bloomberg, or if no sales price is so reported for
such security, the last bid price of such security as reported by Bloomberg or
(iv) if fair market value cannot be calculated as of such date on any of the
foregoing bases, the fair market value shall be as determined by the Board of
Directors of the Company in the exercise of its good faith judgment.
     2.2. Issuance of New Warrants. Upon any partial exercise of this Warrant,
the Company, at its expense, will forthwith and, in any event within five
business days, issue and deliver to the Holder a new warrant or warrants of like
tenor, registered in the name of the Holder, exercisable, in the aggregate, for
the balance of the number of shares of Common Stock remaining available for
purchase under the Warrant.
     2.3. Payment of Taxes and Expenses. The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any transfer
involved in the issuance of, and the preparation and delivery of certificates
(if applicable) representing, (i) any Exercise Shares purchased upon exercise of
this Warrant and/or (ii) new or replacement warrants in the Holder’s name or the
name of any transferee of all or any portion of this Warrant.
3. COVENANTS OF THE COMPANY.
     3.1. Covenants as to Exercise Shares. The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.
     3.2. No Impairment. Except and to the extent as waived or consented to by
the holder of Company Warrants representing at least two-thirds of the number of
shares of Common Stock then subject to outstanding Company Warrants, the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.
     3.3. Notices of Record Date and Certain Other Events. In the event of any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters) or other distribution, the Company shall mail to the Holder,
at least 10 days prior to the date on which any such record is to be taken for
the purpose of such dividend or distribution, a notice specifying such date.

4



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS OF HOLDER.
     4.1. Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant solely for its account and not with a
view to or for sale or distribution of said Warrant or any part thereof. The
Holder also represents that the entire legal and beneficial interests of the
Warrant and Exercise Shares the Holder is acquiring is being acquired for, and
will be held for, its account only.
     4.2. Securities Are Not Registered.
          (a) The Holder understands that the Warrant and the Exercise Shares
have not been registered under the Securities Act of 1933, as amended (the
“Act”) on the basis that no distribution or public offering of the stock of the
Company is to be effected. The Holder realizes that the basis for the exemption
may not be present if, notwithstanding its representations, the Holder has a
present intention of acquiring the securities for a fixed or determinable period
in the future, selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the securities. The
Holder has no such present intention except as set forth in Article 6 of the
Purchase Agreement.
          (b) The Holder recognizes that the Warrant and the Exercise Shares
must be held indefinitely unless they are subsequently registered under the Act
or an exemption from such registration is available. The Holder recognizes that
the Company will register the Exercise Shares pursuant to the provisions of
Article 6 of the Purchase Agreement.
          (c) The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under
Rule 144 and the number of shares being sold during any three-month period not
exceeding specified limitations.
     4.3. Disposition of Warrant and Exercise Shares.
          (a) The Holder further agrees not to make any disposition of all or
any part of the Warrant or Exercise Shares in any event unless and until:
          (i) The Company shall have received a letter secured by the Holder
from the Securities and Exchange Commission stating that no action will be
recommended to the Commission with respect to the proposed disposition; or
          (ii) There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
          (iii) The Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel,

5



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws.
          (b) The Holder understands and agrees that, subject to Section 4.1 of
the Purchase Agreement, all certificates evidencing the shares to be issued to
the Holder may bear the following legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”
5. ADJUSTMENT OF EXERCISE PRICE AND SHARES.
          (a) In the event of changes in the outstanding Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations,
reclassifications, combinations or exchanges of shares, separations,
reorganizations, liquidations, consolidation, acquisition of the Company
(whether through merger or acquisition of substantially all the assets or stock
of the Company), or the like, the number, class and type of shares available
under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of the Warrant, on exercise for the
same aggregate Exercise Price, the total number, class, and type of shares or
other property as the Holder would have owned had the Warrant been exercised
prior to the event and had the Holder continued to hold such shares until the
event requiring adjustment. The form of this Warrant need not be changed because
of any adjustment in the number of Exercise Shares subject to this Warrant.
          (b) If at any time or from time to time the holders of Common Stock of
the Company (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received or become entitled to
receive, without payment therefor,
          (i) Common Stock or any shares of stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution (other than a
dividend or distribution covered in Section 5(a) above),

6



--------------------------------------------------------------------------------



 



          (ii) any cash paid or payable otherwise than as a cash dividend or
          (iii) Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 5(a) above), then and in each such case, the Holder hereof
will, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock receivable thereupon, and without payment
of any additional consideration therefor, the amount of stock and other
securities and property (including cash in the cases referred to in clauses
(ii) and (iii) above) which such Holder would hold on the date of such exercise
had such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.
          (c) Upon the occurrence of each adjustment pursuant to this Section 5,
the Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.
6. FRACTIONAL SHARES.
     No fractional shares shall be issued upon the exercise of this Warrant as a
consequence of any adjustment pursuant hereto. All Exercise Shares (including
fractions) issuable upon exercise of this Warrant may be aggregated for purposes
of determining whether the exercise would result in the issuance of any
fractional share. If, after aggregation, the exercise would result in the
issuance of a fractional share, the Company shall, in lieu of issuance of any
fractional share, pay the Holder otherwise entitled to such fraction a sum in
cash equal to the product resulting from multiplying the then current fair
market value of an Exercise Share by such fraction.
7. FUNDAMENTAL TRANSACTIONS.
     If, at any time while this Warrant is outstanding, (i) the Company effects
any merger of the Company with or into another entity, (ii) the Company effects
any sale of all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another individual or entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property or (iv) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (other than as a result of a subdivision or combination of shares of
Common Stock covered by Section 5 above) (in any such case, a “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such

7



--------------------------------------------------------------------------------



 



exercise immediately prior to the occurrence of such Fundamental Transaction,
upon exercise of this Warrant, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event. For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 7 and ensuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
8. NO STOCKHOLDER RIGHTS.
     Other than as provided in Section 3.3 or otherwise herein, this Warrant in
and of itself shall not entitle the Holder to any voting rights or other rights
as a stockholder of the Company.
9. TRANSFER OF WARRANT.
     Subject to applicable laws and the restriction on transfer set forth on the
first page of this Warrant and set forth in the Purchase Agreement, this Warrant
and all rights hereunder are transferable, by the Holder in person or by duly
authorized attorney, upon delivery of this Warrant and the form of assignment
attached hereto to any transferee designated by Holder. The transferee shall
sign an investment letter in form and substance reasonably satisfactory to the
Company and its counsel.
10. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.
     If this Warrant is lost, stolen, mutilated or destroyed, the Company may,
on such terms as to indemnity or otherwise as it may reasonably impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination and tenor as the Warrant so lost, stolen,
mutilated or destroyed. Any such new Warrant shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

8



--------------------------------------------------------------------------------



 



11. NOTICES, ETC.
     All notices required or permitted hereunder shall be in writing and shall
be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address listed on the signature page hereto and to Holder at the applicable
address set forth on the applicable signature page to the Purchase Agreement or
at such other address as the Company or Holder may designate by 10 days advance
written notice to the other parties hereto.
12. ACCEPTANCE.
     Receipt of this Warrant by the Holder shall constitute acceptance of and
agreement to all of the terms and conditions contained herein.
13. GOVERNING LAW.
     This Warrant and all rights, obligations and liabilities hereunder shall be
governed by the laws of the State of New York.
14. AMENDMENT OR WAIVER.
     Any term of this Warrant may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the holders of Company Warrants representing at least
two-thirds of the number of shares of Common Stock then subject to outstanding
Company Warrants. Notwithstanding the foregoing, (a) this Warrant may be amended
and the observance of any term hereunder may be waived without the written
consent of the Holder only in a manner which applies to all Company Warrants in
the same fashion and (b) the number of Warrant Shares subject to this Warrant
and the Exercise Price of this Warrant may not be amended, and the right to
exercise this Warrant may not be waived, without the written consent of the
Holder. The Company shall give prompt written notice to the Holder of any
amendment hereof or waiver hereunder that was effected without the Holder’s
written consent. No waivers of any term, condition or provision of this Warrant,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of July 24, 2006.

                  MICROMET, INC.    
 
           
 
  By:        
 
     
 
Name:  Christian Itin    
 
      Title:  President & Chief Executive Officer    
 
                2110 Rutherford Road         Carlsbad, CA 92008    

10



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: MICROMET, INC.
     (1) ¨ The undersigned hereby elects to purchase shares of the Common Stock
of MICROMET, INC. (the “Company”) pursuant to the terms of the attached Warrant,
and tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.
           ¨ The undersigned hereby elects to purchase shares of Common Stock of
the Company pursuant to the terms of the net exercise provisions set forth in
Section 2.1 of the attached Warrant, and shall tender payment of all applicable
transfer taxes, if any.
     (2) Please issue a certificate or certificates representing said shares of
Common Stock of the Company in the name of the undersigned or in such other name
as is specified below:
(Name)
(Address)
     (3) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned and not with a view
to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares,
other than as contemplated by the Securities Purchase Agreement dated as of
July 21, 2006, by and among the Company and the purchasers named therein (the
“Purchase Agreement”); (ii) the undersigned is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision regarding its
investment in the Company; (iii) the undersigned is experienced in making
investments of this type and has such knowledge and background in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of this investment and protecting the undersigned’s own interests;
(iv) the undersigned understands that the shares of Common Stock issuable upon
exercise of this Warrant have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act, which exemption depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein, and, because such securities have not been registered under the
Securities Act, they must be held indefinitely unless subsequently registered
under the Securities Act or an exemption from such registration is available;
(v) the undersigned is aware that the aforesaid shares of Common Stock may not
be sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met and until the undersigned has held the shares for the number
of years prescribed by Rule 144, that among the conditions for use of the Rule
is the

11



--------------------------------------------------------------------------------



 



availability of current information to the public about the Company; and
(vi) the undersigned agrees not to make any disposition of all or any part of
the aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided upon the Company’s reasonable
request, an opinion of counsel satisfactory to the Company, stating that such
registration is not required.

     
(Date)
  (Signature)
 
   
 
  (Print name)

12



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
     (To assign the foregoing Warrant, execute this form and supply required
information.
     Do not use this form to purchase shares.)
     FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby
are hereby assigned to

             
Name:
           
 
     
 
(Please Print)    
 
           
Address:
           
 
     
 
(Please Print)    
 
           
Dated:                    , 20
           
 
           
Holder’s Signature:
           
 
           
Holder’s Address:
           

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

13